In the Missouri Court of Appeals
              Eastern District
MAY 26, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100746   GINA MITAUER ET AL, APP V T.O.C.G.O. ET AL, RES

2.   ED101084 STATE OF MISSOURI, RES V LEONARD MALLOY, APP

3.   ED101263 THE CITY OF WELLSTON, MO, RES V JAMES KENNER,
     APP

4.   ED101466 STATE OF MISSOURI, RES V COY D. CONAWAY, APP

5.   ED101514 RICHARD CREWS, APP V STATE OF MISSOURI, RES

6.   ED101784 ERIK ALLEN BURLE, APP V STATE OF MISSOURI, RES

7.   ED101910 ERIC HARTMANN, RES V DJS/SMC, INC., APP

8.   ED101961 M.W. RES V MUN COURT TOWN CTRY DFT

9.   ED102132 VICTOR R. MOORE SR., APP V MBR MGMT CORP, RES